741 N.W.2d 363 (2007)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Eric J. MARTIN, Defendant-Appellant.
Docket No. 134484. COA No. 276403.
Supreme Court of Michigan.
November 29, 2007.
On order of the Court, the motions for immediate consideration and release on bond are DENIED. The application for leave to appeal the June 15, 2007 order of the Court of Appeals is considered, and it is DENIED, because the defendant has failed to meet the burden of establishing entitlement to relief under MCR 6.508(D).